UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-8254


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CEPHUS PIERCE,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:03-cr-00474-CWH-24)


Submitted:   June 8, 2010                  Decided:   June 22, 2010


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cephus Pierce, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Cephus    Pierce       seeks    to    appeal    the       district    court’s

order    denying          his    motion    for    reduction       of    sentence       under    18

U.S.C. § 3582             (2006).          In    criminal        cases       decided     before

December 1, 2009, the defendant must file the notice of appeal

within ten days after the entry of judgment.                                Fed. R. App. P.

4(b)(1)(A); see United States v. Alvarez, 210 F.3d 309, 310 (5th

Cir. 2000) (holding that § 3582 proceeding is criminal in nature

and Rule 4(b)(1)(A) appeal period applies).                             With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file    a    notice        of    appeal.        Fed.    R.     App.    P.   4(b)(4);     United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

                  The    district     court      entered        its    order    denying        the

motion for reduction of sentence on September 23, 2008.                                        The

notice of appeal was filed on October 14, 2008.                               We remanded to

the district court to determine if Pierce made a showing of good

cause or excusable neglect to warrant an extension of the appeal

period.           The    district     court      held    that     an    extension      was     not

warranted.              Because Pierce failed to file a timely notice of

appeal       or    to     obtain    an     extension      of    the    appeal    period,        we

dismiss the appeal.                We dispense with oral argument because the

facts       and    legal        contentions      are    adequately       presented      in     the



                                                  2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3